Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to continuation application filed December 24, 2020.  Claims 1-16 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/28/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification   
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
	With reference to (b) above, applicant is required to amend the as filed specification to provide reference to, for example, “This application is a continuation of U.S. application No. …….., filed (date), which claims priority to ……”  See 37 CFR 1.78 and MPEP § 211 et seq.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10, recites the limitation "and newly reads" in line 5 respectively.  It is not sufficiently clear what “and newly reads” means.  Does it mean a new information is being read, or the same information as being read again pertaining to the tag as second tag.  The recitation lacks clarity in scope.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-12, 14-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yumi et al (hereinafter Yumi) (JP 2006011501, IDS) in view of Logan et al (US 8,064,887).
	Regarding claims 1, 9 Yumi discloses an apparatus (method) for managing baggage (para. 0016), comprising: 
	a reader (tag reading device such as a tag reader) that reads tag information of a radio tag installed in a baggage (ID tag registration means 3, which includes a code information registration means 31 for registering  an identification code for identifying the ID tag) (para. 0017); 
	a position information acquiring unit that acquires position information of the radio tag; 
	a baggage management place information registration unit that designates a management place information of the baggage (when the ID tag detecting means (1) detects an ID tag which cannot be detected, it identifies who it belongs to, when there are a plurality of families using this apparatus, the ID tag detected by the tag detection means (1) also includes ID tags other than the one being detected) (paras. 0022, 0023); 
	a storage that stores the tag information read by the reader and the management place information designated by the baggage management place information registration unit (paras. 0020, 0021, 0022, 0023); and 
	a controller that determines whether there is a forgotten baggage by collating the tag information (the ID tag collation means 13 checks the identification information of the identified person under detection with the recorded ID tag registration information recording means 33, and detects the ID tag which is not detected from the registration code of the principal being detected) (para, 0024, 0025).  Yumi does not expressly show a position information acquiring unit that acquires position information of the radio tag.  	Logan discloses RFID tags and tag readers, or other radio frequency devices to sense the relative location of devices in the network as well as provide connectivity between the devices (col. 15, lines 42-45), for instance, Bluetooth device which are programmable (e.g. personal computers, PDAs, and the like) may be readily programmed to detect and report the position of nearby devices, device A may be programmed to detect …devices B, C and D …. devices E, F, G, H and I are outside etc., (col. 18, lines 21-28), that is, Logan shows a position information acquiring unit that acquires position information of the radio tag.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Logan for acquiring position information of radio tag with the managing process of Yumi for the benefit of locate user tagged articles and to provide useful notification messages to the user for retrieval.   
	Regarding claim 9, this claim is analyzed and rejected for the same reasons as claim 1 because the corresponding apparatus in claim 1 in view of the disclosure can be used to practice the method steps of claim 9.
	Regarding claims 2, 10, Yumi in view of Logan discloses limitation noted above.  Yumi discloses the tag identification means (12) and the ID tag collation means (13) for checking the identification code of the ID tag to detect the forgotten item are linked with the notification means (2) and the ID tag registration means (3), the RFID tag reader (11) detects the ID tag (5) that has entered the detection range (that is, in a first position), the ID tag (5) transmits the identification code of the ID tag to the tag reader (11) in response thereto (para, 0022, 0023).  Yumi further discloses tag detection means (1) also includes ID tags other than the one being detected (that is, newly read tag as a second tag for example), who is the person being detected when collating with the ID tag registration information (paras. 0023, 0024).  When the ID tag not detected by the ID tag detection means (1), the ID tag identification code reading means (21) receives the identification code of the ID tag which has not been detected, and the notification means (32) displays, for example, "There is a lost item” as a result, the user determines that there is a forgotten item, and at the same time can know what the forgotten item is (para. 0025).  
	Regarding claims 3, 11, Yumi in view of Logan discloses limitation noted above.  Yumi further discloses wherein the baggage management place information registration unit designates a place acquired by the acquiring unit as the management place of the baggage (when the ID tag detecting means (1) detects an ID tag which cannot be detected, it identifies who it belongs to, when there are a plurality of families using this apparatus, the ID tag detected by the tag detection means (1) also includes ID tags other than the one being detected) (paras. 0022, 0023), except a place specified by the position information acquired by the position information acquiring unit.  Logan discloses RFID tags and tag readers, or other radio frequency devices to sense the relative location of devices in the network as well as provide connectivity between the devices (col. 15, lines 42-45), for instance, Bluetooth device which are programmable (e.g. personal computers, PDAs, and the like) may be readily programmed to detect and report the position of nearby devices, device A may be programmed to detect …devices B, C and D …. devices E, F, G, H and I are outside etc., (col. 18, lines 21-28), that is, Logan shows a position information acquiring unit that acquires position information of the radio tag.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Logan for acquiring position information of radio tag with the managing process of Yumi for the benefit of locate user tagged articles and to provide useful notification messages to the user for retrieval.  
	Regarding claims 4, 12, Yumi in view of Logan discloses limitation noted above. Logan further discloses a map information display unit that displays map information (geographic "point" position of fixed objects) (col. 20, lines 42-49); and 
a position designation unit that specifies a predetermined position in the map information displayed by the map information display unit, wherein the baggage management place information registration unit designates the predetermined position on the map information specified by the position designation unit as the management place of the baggage (supervisory program executing on the server (seen at 401 in FIG. 4 and at 530 in FIG. 5) could also currently report the position of articles. Thus, if the user had neglected bring her car keys, she could consult a display on her cell phone provided from the server using via the PDAs WAP interface, which might inform her that her keys (and its Bluetooth car lock control) were within range) (col. 21, lines 65-67; col. 22, lines 1-4).  
	Regarding claims 6, 14, Yumi in view of Logan discloses limitation noted above. Yumi further discloses a display unit (a character display table 23 and display means 24), wherein the controller displays the result of the determination of the forgotten baggage on the display unit (the notification means (32) displays, for example, "There is a lost item” as a result, the user determines that there is a forgotten item, and at the same time can know what the forgotten item is (para. 0025). 
	Regarding claims 7, 15, Yumi in view of Logan discloses limitation noted above. Yumi does not expressly show a communication unit (data server for facilitating communication), wherein the controller transmits the result of the determination of the forgotten baggage to an external device via the communication unit.  Logan discloses a communication unit, wherein the controller transmits the result of the determination of the forgotten baggage (not within a range or moved out of the range) to an external device (such as Bluetooth device) via the communication unit (col. 18, lines 36-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Logan for controller transmit the result of the determination of the forgotten baggage to an external device via the communication unit for the benefit of informing user of misplaced or forgotten item or baggage in real time. 
Allowable Subject Matter
Claims 5, 8, 13, 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.